DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Lin (US 2010/0187670) in view of Hu (US 2019/0164914).
 Regarding claim 1.
Lin teaches semiconductor structure, comprising: a semiconductor substrate (100); an interconnect structure (m1-m3) disposed over the semiconductor substrate (100); and a bonding structure disposed over the interconnect structure, the bonding structure comprising a dielectric layer (120) covering the interconnect structure, signal transmission features (145) penetrating through the dielectric layer (120), and a thermal conductive feature (150) penetrating through the dielectric layer (120), wherein the thermal conductive feature comprises a thermal routing, the thermal routing (150) 
 Lin does not teach bonding pads
Hu teaches a semiconductor structure, comprising: a semiconductor substrate (522); an interconnect structure (526) disposed over the semiconductor substrate (522); and a bonding structure disposed over the interconnect structure, the bonding structure comprising a dielectric layer (538,540) covering the interconnect structure, signal transmission features (544) penetrating through the dielectric layer (538,540), and a thermal conductive feature penetrating through the dielectric layer, wherein the thermal conductive feature comprises a thermal routing (536) and thermal pads (552), and the thermal pads are disposed on and share the thermal routing (536) (fig 13b,14) (paragraph 105).
It would have been obvious to one of ordinary skill in the art to provide pads on the conductive features in order that the atoms of the pad will diffuse into each other resulting in metal to metal bond (Hu paragraph 68).
Regarding claim 2.
Lin teaches the dielectric layer comprises a bonding dielectric layer (120) and an inter-dielectric layer (110,imd2) disposed between the bonding dielectric layer (120) and the interconnect structure (m1-3) (paragraph 24-28).
Regarding claim 3. 
Hu teaches each signal transmission feature (544) among the signal transmission features comprises a via (544) penetrating through the inter-dielectric layer 
 Regarding claim 4.
Hu teaches the thermal routing (536) penetrates through the inter-dielectric layer (538), and the thermal pads (552) penetrate through the bonding dielectric layer (540).
 Regarding claim 5.
Hu teaches the bonding structure further comprises dummy pads (542b) embedded in the bonding dielectric layer, and the dummy pads are electrically insulated from the interconnect structure by the inter-dielectric layer (fig 14) (paragraph 106).
 Regarding 6
Lin teaches the thermal routing (150) laterally extends along a meandering path (fig 2c,d). 
 Regarding claim 7.
Lin teaches the thermal routing comprises via portions and wall portions laterally connecting via portions (fig 2c), and wherein at least one of the wall portions laterally extend between at least two neighboring signal transmission features among the signal transmission features (fig 2c).
 
    PNG
    media_image1.png
    534
    616
    media_image1.png
    Greyscale

Hu teaches the thermal routing comprises via portions (554) and wall portions laterally connecting via portions, and the via portions are in contact with the thermal pads (552) (fig 13b,c) (paragraph 105).
Regarding claim 9.
Hu teaches the interconnect structure comprises interconnect wirings, a passivation layer covering the interconnect wirings, and a thermal conductor (626) disposed over the passivation layer (638), and the thermal routing (636) is landed on the thermal conductor (paragraph 30,106) (fig 14).

 
    PNG
    media_image2.png
    387
    562
    media_image2.png
    Greyscale

   Regarding claim 11.
Lin teaches a semiconductor structure, comprising: a first semiconductor die (180) comprising a first bonding structure, the first bonding structure comprising a first dielectric layer (120), first signal transmission features (145) penetrating through the first dielectric layer (120), and a first thermal conductive feature (150) penetrating through the first dielectric layer (120), wherein the first thermal conductive feature (150) (fig 4a) comprises a first thermal routing (fig 2c,2d) and the first thermal routing (150) laterally extends between at least two neighboring first signal transmission features (145) among the first signal transmission features (145) (fig 2c,2d); and a second semiconductor die (170) comprising a second bonding structure (fig 4a), the second bonding structure comprising a second dielectric layer(120), second signal transmission features (145) penetrating through the second dielectric layer (120), and a second thermal conductive (150) feature penetrating through the second dielectric layer (120), wherein the second thermal conductive feature (150) comprises a second thermal routing; and an insulating encapsulant (265) disposed on the second semiconductor die and encapsulating the first semiconductor die, wherein the first dielectric layer is bonded to the second dielectric layer, the first signal transmission features are bonded and electrically connected to the second signal transmission features, and the first thermal pads are bonded and thermally coupled to the second thermal pads (fig 5).
Lin does not teach bonding pads
 Hu teaches a semiconductor structure, comprising: a first semiconductor die (612) comprising a first bonding structure, the first bonding structure comprising a first dielectric layer (640), first signal transmission features (644) penetrating through the first dielectric layer (640), and a first thermal conductive feature (536) penetrating through the first dielectric layer (640), wherein the first thermal conductive feature (640) (fig 14) comprises a first thermal routing and first thermal pads (552), the first thermal pads are disposed on and share the first thermal routing (536); and a second semiconductor die (612) comprising a second bonding structure, the second bonding structure comprising a second dielectric layer (640), second signal transmission features (644) penetrating through the second dielectric layer (640), and a second thermal conductive feature (635) penetrating through the second dielectric layer (644), wherein the second thermal conductive feature comprises a second thermal routing and second thermal pads (652), and the second thermal pads are disposed on and share the second thermal routing (fig 14); and wherein the first dielectric layer is bonded to the second dielectric layer, the first signal transmission features are bonded and electrically connected to the second signal transmission features, and the first thermal pads are bonded and thermally coupled to the second thermal pads (fig 13b,14) (paragraph 105).
It would have been obvious to one of ordinary skill in the art to provide pads on the conductive features in order that the atoms of the pad will diffuse into each other resulting in metal to metal bond (Hu paragraph 68)
 Regarding claim 12.
Lin teaches the thermal routing (150) comprises a meshed thermal routing (fig 2c).
Regarding claim 13.
Lin teaches the first thermal conductive feature (150) and the second thermal conductive feature (150) are electrical floating, and the first thermal conductive feature and the second thermal conductive feature are electrically insulated from the first signal transmission features (145) and the second signal transmission features (145) (fig 3c,5).
Regarding claim 14.
Hu teaches the first bonding structure further comprises first dummy pads (542b) embedded in the first dielectric layer, the second bonding structure further comprises second dummy pads (642b) embedded in the second dielectric layer, the first dummy pads and the second dummy pads are bonded (fig 14) (paragraph 106).
  Regarding claim 15.
 Lin teaches the first thermal routing (150) comprises first via portions and first wall portions laterally connecting first via portions, and wherein at least one of the first wall portions laterally extend between at least two neighboring first signal transmission features among the  first signal transmission features (fig 2d,5).

    PNG
    media_image1.png
    534
    616
    media_image1.png
    Greyscale

  Hu teaches the first thermal routing (536) comprises first via portions (554) and first wall portions laterally connecting first via portions (fig 13c), and the first via portions are in contact with the first thermal pads (552).
Regarding claim 16. 
  Lin teaches the second thermal routing (150) comprises second via portions and second wall portions laterally connecting second via portions, and wherein at least one of the first wall portions laterally extend between at least two neighboring second signal transmission features among the  first signal transmission features (fig 2d,5).

    PNG
    media_image1.png
    534
    616
    media_image1.png
    Greyscale

  Hu teaches the second thermal routing (635) comprises second via portions (654) and second wall portions laterally connecting second via portions (fig 13c), and the second via portions are in contact with the first thermal pads (652) (fig 14).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a thermal routing laterally extending between at least two neighboring signal transmission features  and the thermal conductor partially covered by the passivation layer wherein the thermal routing is landed on the thermal conductor
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817